 1                                                           THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     KARA LEE SANCHEZ,
 9                                                     Case No. 2:17-CV-00148- RAJ
                        Plaintiff,
10                                                     PROPOSED ORDER FOR ATTORNEY
                            v.                         FEES UNDER 42 U.S.C 406 (B)
11                                                           (AMENDED)
     COMMISSIONER, SOCIAL SECURITY
12
     ADMINISTRATION
13
                       Defendant.
14

15
     Pursuant to U.S.C. § 406(b), the Court determines and allows as part of it’s judgment
16
     $14,078.75 as a reasonable fee for attorney Nancy J. Meserow’s representation of Plaintiff in this
17   proceeding. The Commissioner shall certify $14,078.75, less EAJA fees previously paid in the
18   amount of $11,365.10, for a net amount of $2,713.65, for payment to Plaintiff's attorney Nancy J.

19   Meserow out of, and not in addition to, the amount of past-due benefits to which the claimant is
     entitled by reason of the Court’s judgment.
20

21

22           IT IS HEREBY ORDERED AS FOLLOWS: Plaintiff’s counsel, Nancy J. Meserow, is
     allowed $14,078.75, less EAJA fees previously paid for a net fee of $2,713.65, out of Plaintiff’s
23
     past-due benefits pursuant to 42 U.S.C. 406(b)(1)(A).
24

25

                                                                   Law Office of Nancy J.Meserow
                                                                   7540 S.W. 51st Ave.
     ORDER FOR 406(b) fees, Sanchez v Com. Soc. Sec.               Portland,OR 97219
     2:17-CV – 0018-RAJ                                            (503) 560-6788
 1          Any check issued in satisfaction of this order shall be payable to Nancy J. Meserow at the
 2   following address:
 3                 Nancy J. Meserow
                   Law Office of Nancy J. Meserow
 4                 7540 SW 51st Avenue
                   Portland, OR 97219
 5

 6           Any withheld amount then remaining should be released to Plaintiff by Defendant as
 7
     soon as practicable.
 8
            Dated this 6th day of November, 2019.
 9

10

11
                                                         A
                                                         The Honorable Richard A. Jones
12                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Law Office of Nancy J.Meserow
                                                                  7540 S.W. 51st Ave.
     ORDER FOR 406(b) fees, Sanchez v Com. Soc. Sec.              Portland,OR 97219
     2:17-CV – 0018-RAJ                                           (503) 560-6788
